Citation Nr: 1228734	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-07 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for the Veteran's right reverse total shoulder arthroplasty (previously rated as residuals of a right shoulder injury), rated as 20 percent disabling prior to August 2, 2011, as 100 percent disabling from August 2, 2011 to October 1, 2012, and as 30 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.  The Veteran thereafter served with the Alabama National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the Department of Veterans Affairs (VA) Columbia, South Carolina Regional Office (RO).  As the Veteran resides in Alabama, the Montgomery RO has jurisdiction over his claim.  

The Veteran and his wife offered testimony before a Decision Review Officer at the RO in November 2011.  A transcript of the hearing has been associated with the claims folder.  On his March 2009 Substantive Appeal, the Veteran requested the opportunity to testify before a member of the Board in a Travel Board hearing.  The Veteran was scheduled for such a hearing in June 2012; prior to the hearing, however, the Veteran informed VA that he no longer wished to testify and asked that his claim be forwarded directly to the Board for review.  His hearing request is thus considered withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected shoulder disability.  For reasons described below, the Board has added the issue of entitlement to a TDIU.  After reviewing the Veteran's claims file, the Board determines that both of the Veteran's claims must be remanded. 

First, the Board notes that the Veteran underwent a right shoulder reverse total shoulder arthroplasty on August 2, 2011.  Prior to this date, the Veteran's right shoulder disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  That Diagnostic Code covers limitation of motion of the arm.  However, as the Veteran has now undergone a right shoulder arthroplasty procedure, his claim is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5051.  That Code covers shoulder replacement, and mandates that the Veteran should receive a 100 percent rating for the year after his surgery.  Following the conclusion of the 100 percent rating, that Code provides a 60 percent rating for chronic residuals consisting of severe, painful motion or weakness in the affected extremity, or a 30 percent minimum rating for intermediate degrees of residual weakness, pain, or limitation of motion.  Id. 

In this case, the RO has contemplated issuing a 30 percent rating at the conclusion of the period of the Veteran's 100 percent rating.  However, no VA examination has been conducted to determine the precise residuals from which the Veteran suffers as a result of his shoulder replacement.  Such an examination should be performed in order to determine the Veteran's proper rating.  

Second, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a claim for a TDIU rating is part of an increased rating claim when such a claim is raised by the record.  

In this case, the Veteran is service-connected for three disabilities: his right shoulder disability, which shall be rated as at least 30 percent disabling; chronic adjustment disorder secondary to his right shoulder disability, rated as 30 percent disabling; and degenerative disc disease of the cervical spine secondary to his right shoulder disability, rated as 30 percent disabling.  As these disabilities all share a common etiology and are collectively rated higher than 60 percent, he meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a) (2011).  Further, the Veteran has not worked since his retirement from the Alabama National Guard, and he is in receipt of Social Security disability benefits stemming from his right shoulder disability.  The Veteran has also asserted that he cannot work due to the service-connected right shoulder disability.  The issue of entitlement to a TDIU has thus been raised by the record and should be adjudicated on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's VA treatment records dated from January 2012 and thereafter should be obtained and associated with his claims folder.  

2.  The Veteran should be scheduled for a VA examination before an examiner with the appropriate expertise to determine the current nature and severity of his right shoulder disability.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.

After examining the Veteran, the examiner should fully state what functional impairment results from the Veteran's recent right shoulder arthroplasty.  

The examiner should state whether the Veteran now has chronic residuals from the arthoplasty consisting of severe, painful motion or weakness in the affected extremity.

If the Veteran does not have the above, the examiner should state whether the Veteran now has chronic residuals with intermediate degrees of residual weakness, pain or limitation of motion.

If the examiner does not have the above, the examiner should state whether the Veteran now has chronic residuals from the arthoplasty consisting of ankylosis.  If so, is such ankylosis intermediate between favorable and unfavorable or is it unfavorable, abduction limited to 25 degrees from the side.

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities (his right shoulder disability, his chronic adjustment disorder, and his degenerative disc disease of the cervical spine).  

If a VA psychiatric examination is needed to address this question in light of the Veteran's service-connected chronic adjustment disorder, such should be provided.  

The examiners should address whether any service-connected disability singly or jointly prevents the Veteran from obtaining and retaining a substantially gainful occupation.

Each examiner should identify all impairment caused by each service-connected disability and state the impact that it has on the Veteran's ability to perform manual, as well a sedentary types of position.

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered. If the examiner is unable to render any determination, he/she should so state and indicate the reasons.

3.  The RO/AMC should then readjudicate the Veteran's claims. If action remains adverse to the Veteran, the RO/AMC should provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


